                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ALAR MAX DISTRIBUTORS, INC.,                          )
                                                      )
               Plaintiff,                             )      Civil Action No. 14-1527
                                                      )      Judge David Stewart Cercone
                       V.                             )      Magistrate Judge Maureen P. Kelly
                                                      )
HONEYWELL INTERNATIONAL, INC.,                        )      Re: ECF No. 284
                                                      )
               Defendant.                             )




                                   ~
                                                 ORDER

       AND NOW, this        2.C.   day of July, 2019, after Defendant Honeywell International, Inc.

filed a Motion for Summary Judgment (ECF 284), and after a Report and Recommendation (ECF

311) was filed by the United States Magistrate Judge giving the parties until July 14, 2019, to filed

writter. objections thereto, and upon consideration of the objections filed by Defendant

Honey well, International, Inc. (ECF 314) and Plaintiff AlarMax Distributors, Inc. (ECF 318), and

upon i 1dependent review of the record, and upon consideration of the Magistrate Judge's Report

and Rt:commendation, which is adopted as the opinion of this Court,

       IT IS HEREBY ORDERED that Defendant's Motion for Summary Judgment (ECF 284) is

GRAJ\TED in part and DENIED in part. The Motion is granted insofar as Plaintiff AlarMax

Distril ,utors, Inc. bases its breach of contract claim at Count I on a breach of Section 5(c) of the

Settlenent Agreement. The Motion is denied in all other respects.




                                                 David Stewart Cercone
                                                 Senior United States District Judge
cc:   Gretchen L. Jankowski, Esquire
      Wendelynne J. Newton, Esquire
      Joseph F. Rodkey, Jr., Esquire
      Makenzie A. Baird, Esquire
      Sydney Rochelle Normil, Esquire
      John M. Sylvester, Esquire
      William C. MacLeod, Esquire
      Alison L. MacGregor, Esquire
      Jeffrey A. N. Kopczynski, Esquire
      Katrina M. Robson, Esquire
      Kristen M. Del Sole, Esquire
      Mark A. Racanelli, Esquire
      Michael S. Nelson, Esquire
      Teresa 0. Sirianni, Esquire
      Mark A. Hendrix, Esquire
      Jessica Lucas, Esquire
      Peter G. Siachos, Esquire
      John H. Riordan, Jr., Esquire




                                          2
